Citation Nr: 1430828	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound to the neck.

2.  Entitlement to service connection for cervical spine disc disease.

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of history, a June 1972 rating decision denied service connection for a gunshot wound to the neck with retained foreign body.  The Veteran filed a petition to reopen his claim in June 2007 and the September 2007 rating decision denied reopening the Veteran's claim.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in September 2010.  In a March 2012 decision, the Board reopened the Veteran's claim for a gunshot wound to the neck and remanded it, as well as the other claims on appeal, for additional development.  The matter now returns to the Board for further review.

A review of records contained in the Virtual VA and Veterans Benefits Management System (VBMS) databases does not reveal any additional documents pertinent to the present appeal.

A December 2012 memorandum associated with the Veteran's claims file suggests that the issue of a shrapnel injury of the left index and middle fingers was raised during an April 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore must be referred for appropriate action.  However, as discussed below, numbness of the left index and middle fingers represents a residual of the shrapnel wound to the neck, an issue which is currently on appeal.  Therefore, the Board has jurisdiction over that issue to the extent that it is part of one of the issues already on appeal.

The issues of entitlement to service connection for cervical spine disc disease and cervical radiculopathy of the left upper extremity are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Painful motion of the neck and numbness of the left index and left middle fingers is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a shrapnel wound to the neck, including painful motion of the neck and numbness of the left index and left middle fingers, have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, an April 2012 VA examination noted residuals of a penetrating shrapnel injury to the left lateral neck, including painful motion of the neck and left trapezius, as well as numbness of the left index and middle fingers.  Therefore, element (1) has been satisfied.  Moreover, the Veteran's service treatment records reflect a penetrating shrapnel wound of the left neck, brachial plexus and nerve sustained in January 1969.  Therefore, element (2) has been satisfied.  Finally, the April 2012 VA examiner concluded that the current residuals were at least as likely as not related to the in-service injury.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's painful neck motion and numbness of the left index and middle fingers is not related to service.  Therefore, element (3) has been satisfied as well.

For these reasons, service connection is granted for residuals of a shrapnel wound to the neck, including painful neck motion and numbness of the left index and middle fingers, is granted.


ORDER

Service connection for residuals of a shrapnel wound of the neck, to include painful motion of the neck and left trapezius and numbness of the left index and left middle fingers, is granted.


REMAND

With respect to the remaining issues on appeal, additional development is necessary.  The April 2012 examiner referenced in the above discussion also concluded that the Veteran's cervical spine disc disease and upper extremity radiculopathy were not related to service.  Part of his rationale for this conclusion was that the symptoms of these conditions did not have their onset until 3 decades after the Veteran's discharge from service.  He further stated that cervical degenerative disease was a disease of life, and that evidence of this process was found in the majority of individuals over age 40.

However, a private treatment record submitted by the Veteran from July 1984 show the Veteran was treated for a subluxation complex of the cervical spine, radiculitis, and loss of cervical spine curvature.  This evidence is dated only 14 years after service, and as the Veteran was born in 1947, it shows cervical spine conditions earlier than age 40.  Therefore, these claims must be remanded so that the examiner can provide a supplemental opinion addressing this evidence.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, must be forwarded to the VA examiner who conducted the April 2012 VA examination.  The examiner must again review the claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's current cervical spine disc disease and left upper extremity radiculopathy is etiologically related to service, to include the left lateral neck shrapnel injury sustained in service.

In providing this opinion, the examiner must specifically address the July 1984 private treatment records which show findings of subluxation complex of the cervical spine, radiculitis, and loss of cervical spine curvature prior to the Veteran turning 40.  The examiner should comment on how this evidence relates to his prior conclusion that cervical spine disc disease and upper extremity radiculopathy were not related to service.

If the April 2012 VA examiner is not available, then the claims file should be forwarded to another appropriate examiner, who must comply with the above instructions.  If an additional examination is deemed necessary, then one should be scheduled.

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3. After the requested development has been completed, readjudicate the merits of the Veteran's claims for service connection for cervical spine disc disease and cervical radiculopathy of the left upper extremity based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


